                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ROBERT SHORTY AVERY,                              Case No. 16-cv-07061-JD
                                                      Plaintiff,
                                   8
                                                                                          ORDER TO SHOW CAUSE
                                                v.
                                   9

                                  10    DAVITA DIALYSIS CENTER et al.,
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pro se plaintiff Avery’s complaint was dismissed with leave to file an amended complaint

                                  14   by October 20, 2017. Dkt. No. 23. No amended complaint was filed, and nothing has happened

                                  15   in this case in over two years. Avery is ordered to show cause in writing by February 7, 2020,

                                  16   why the case should not be dismissed under Federal Rule of Civil Procedure 41(b) for failure to

                                  17   prosecute.

                                  18          IT IS SO ORDERED.

                                  19   Dated: January 24, 2020

                                  20

                                  21
                                                                                                  JAMES DONATO
                                  22                                                              United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        ROBERT SHORTY AVERY,
                                   4                                                          Case No. 16-cv-07061-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        DAVITA DIALYSIS CENTER, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on January 24, 2020, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Robert Shorty Avery
                                       P.O. Box 63
                                  18   Clearlake Oaks, CA 95423
                                  19

                                  20
                                       Dated: January 24, 2020
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  26
                                                                                          Honorable JAMES DONATO
                                  27

                                  28
                                                                                          2
